Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
*505On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the Techmaster 1144 drawing sets here involved, and that such value was $1.80 per set, net packed.
Judgment will be entered accordingly.